United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3694
                                    ___________

Ezra M. Miller; Norma K. Miller,      *
                                      *
                  Appellants,         *
                                      * Appeal from the United States
    v.                                * Tax Court.
                                      *
Commissioner of Internal Revenue,     *      [UNPUBLISHED]
                                      *
                  Appellee.           *
                                 ___________

                            Submitted: May 4, 1998
                                Filed: May 6, 1998
                                   ___________

Before BOWMAN, Chief Judge, WOLLMAN and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       Ezra M. and Norma K. Miller appeal the tax court's dismissal of their petition
contesting the Commissioner's deficiency determination for their 1993 and 1994 federal
income taxes. Having carefully reviewed the record, we conclude the tax court was
correct in dismissing the petition for failure to state a claim. Accordingly, we affirm.
See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-